

Exhibit 10.3


April 2, 2017
Mr. Jonathan Gear
c/o IHS Markit Ltd.
4th Floor Ropemaker Place
London EC2Y9LY
United Kingdom
Subject: Amended and Restated Terms of Employment Dear Jonathan:
This letter agreement is intended to set forth the terms of your continued
employment by IHS Inc. (the “Company”) as Executive Vice President of
Consolidated Markets, Resources and Transportation of IHS Markit Ltd. (“IHS
Markit”), an affiliate of the Company. The terms of this letter agreement are
effective as of April 2, 2017 (the “Effective Date”).
1.Duties and Responsibilities. Your position currently reports to the person set
forth on Exhibit A. Your current principal work location is also set forth on
Exhibit A. You will continue to devote all of your attention and time during
working hours to the affairs and business of the Affiliated Group{as defined
below) and use your best efforts to perform such duties and responsibilities as
shall be reasonably assigned to you by the person set forth above and are
consistent with your position. In addition, you agree to serve, without
additional compensation, as an officer and director for any member of the
Affiliated Group. For purposes of this letter agreement, the term “Affiliated
Group” means IHS Markit and any corporation, partnership, joint venture, limited
liability company or other entity in which IHS Markit has a 10% or greater
direct or indirect interest. Except for those boards or committees set forth on
Exhibit A, you may not serve on corporate, civic or charitable boards or
committees without the prior written consent of an authorized representative of
IHS Markit.
2.    Compensation and Benefits. Your compensation and benefits are as set forth
below and in Exhibit A and Exhibit B.
(a)    Annual Base Salary: You will receive an annual base salary of the amount
set forth on Exhibit A, payable in installments in accordance with the payroll
procedures of the Company (or the member of the Affiliated Group that pays your
base salary) in effect from time to time. Your base salary includes compensation
for all time worked, as well as appropriate consideration for any time off
pursuant to IHS Markit’s personal time off policy, as provided in Section ‎2(d).
Your base salary will be considered for adjustment in succeeding years as part
of IHS Markit’s normal performance management process.
(b)    Annual Cash Incentive Compensation: You are eligible to participate in
IHS Markit’s annual incentive program for similarly situated executives of IHS
Markit, as amended or otherwise modified from time to time by


1

--------------------------------------------------------------------------------




the Human Resources Committee (“HR Committee”) of IHS Markit’s Board of
Directors (the “Board”), on the terms set forth on Exhibit A. Except as provided
in this paragraph and in Section ‎3, to qualify for a payment under the annual
incentive program, you must remain continuously and actively employed by the
Company, without having tendered a notice of resignation, through the date of
payment, in accordance with the terms and conditions of such program. The annual
incentive payment shall be made no later than February 15 of the year following
the year for which such incentive is earned. The terms and conditions of the
annual incentive program for any given performance period, including any
performance measures and targets, will be approved in the discretion of the HR
Committee.
(c)    Annual Long-Term Incentive Compensation: Long-term incentive awards are
discretionary and are governed by terms and conditions approved by the HR
Committee, as set forth in the applicable award agreement and in the IHS Markit
Ltd. 2014 Equity Incentive Award Plan (or other plan under which the long-term
incentive award is granted, collectively or individually, the “LTI Plan”).
(d)    Personal Time Off: You will be eligible for participation in IHS Markit’s
personal time off policy, as may be amended from time to time.
(e)    Benefit Programs: You and your eligible family members will continue to
have the opportunity to participate in the employee benefit plans, policies and
programs provided by the Company or another applicable member of the Affiliated
Group, on such terms and conditions as are generally provided to similarly
situated executives of IHS Markit. These may include retirement, savings,
medical, life, disability and other insurance programs, as well as an array of
work/life effectiveness policies and programs. Please be aware that nothing in
this letter agreement shall limit the sponsor’s ability to change, modify,
cancel or amend any such plans, policies and programs.
(f)    Additional Benefits: You are eligible to receive the additional benefits
set forth on Exhibit B.
3.    Termination of Employment In the event that your employment with IHS
Markit terminates for any reason, the terms of this letter agreement will
exclusively govern the terms under which you may be eligible to receive
severance and/or other separation benefits from IHS Markit. You may resign
employment with the Company upon six (6) months prior written notice to the
Company, which the Company may waive in whole or in part.
(a)    If your employment is terminated by the Company for Cause (as defined
below) or if you resign without Good Reason (as defined below), you will be
entitled to receive: any earned but unpaid base salary or other amounts
(including reimbursable expenses and any vested amounts or benefits owing


2

--------------------------------------------------------------------------------




under or in accordance with applicable employee benefit plans, policies and
programs, including retirement plans and programs) accrued or owing through the
Termination Date (as defined below) (the “Accrued Benefits”) and neither the
Company nor any other member of the Affiliated Group will have any further
obligation to you, other than for any payments or benefits required to be made
or provided under applicable law.
(b)    If your employment is terminated by the Company without Cause or by you
for Good Reason, you will receive the following payments and benefits:
(i)    the Accrued Benefits;
(ii)    except during the Retention Period set forth in Exhibit B and subject to
your compliance with Section ‎6, severance comprised of (A) an amount equal to
one times the sum of your annual base salary and target annual cash incentive
opportunity, payable in 12 equal monthly installments; and (A) the portion of
your annual cash incentive for the fiscal year of termination that is tied to
the achievement of IHS Markit’s performance objectives for such fiscal year,
based on IHS Markit’s actual achievement of such performance objectives for the
full fiscal year, prorated for the number of days that have elapsed during such
fiscal year prior to the Termination Date, which will be paid following the
close of the fiscal year of termination at such time as the annual cash
incentive for such fiscal year is paid to IHS Markit’s then current senior
executives;
(iii)    continued participation in the medical, dental and vision plans of the
Company or another applicable member of the Affiliated Group (or if you are
ineligible to continue to participate under the terms thereof, in substitute
arrangements adopted by the Company, with the effect of providing benefits of
substantially comparable value) for the 12-month period following the
Termination Date; and
(iv)    except as set forth in Exhibit B, any unvested stock options, restricted
stock units and other time-based equity awards then held by you will vest,
prorated for the number of days that have elapsed during the vesting period
prior to the Termination Date, and any unvested performance-based equity awards
then held by you will vest, based on IHS Markit’s actual achievement of the
applicable performance objectives for the full performance period, prorated for
the number of days that have elapsed during such performance period prior to the
Termination Date. Any stock options will remain exercisable for the earlier of
one year following the Termination Date or the expiration date of such stock
option.


3

--------------------------------------------------------------------------------




(c)    If your employment is terminated on account of your death or Permanent
Disability (as defined below), you will receive the following payments and
benefits:
(i)    the Accrued Benefits;
(ii)    in the case of your Permanent Disability and, as applicable, continued
participation in the medical, dental and vision plans of the Company or another
applicable member of the Affiliated Group (or if you are ineligible to continue
to participate under the terms thereof, in substitute arrangements adopted by
the Company, with the effect of providing benefits of substantially comparable
value) for the 12-month period following the Termination Date; and
(iii)    any unvested stock options, restricted stock units and other time-based
equity awards then held by you will fully vest, and any unvested
performance-based equity awards then held by you will fully vest, based on IHS
Markit’s actual achievement of the applicable performance objectives for the
full performance period.
(d)    If there is a Change in Control (as defined in the LTI Plan) after the
Effective Date of this Agreement and, within 18 months of such Change in
Control, your employment is terminated by the Company without Cause or you
terminate your employment for Good Reason, you will receive the following
payments and benefits:
(i)    the Accrued Benefits;
(ii)    and subject to your compliance with Section ‎6, severance comprised of
(A) an amount equal to two times the sum of your annual base salary and target
annual cash incentive opportunity, payable in 12 equal monthly installments; and
(A) your target cash incentive for the fiscal year of termination prorated for
the number of days that have elapsed during such fiscal year prior to the
Termination Date;
(iii)    continued participation in the medical, dental and vision plans of the
Company or its successor or another applicable member of the Affiliated Group
(or if you are ineligible to continue to participate under the terms thereof, in
substitute arrangements adopted by the Company or its successor, with the effect
of providing benefits of substantially comparable value) for the 24-month period
following the Termination Date;
(iv)    any unvested stock options, restricted stock units and other time-based
equity awards then held by you will fully vest (and each such stock option will
remain exercisable for the earlier of one year


4

--------------------------------------------------------------------------------




following the Termination Date or the expiration date of such stock option); and
(v)    any unvested performance-based equity awards held by you shall have the
equivalent nature and share value at “target” level, and, in connection with
such termination, will fully vest.
(e)    Upon the termination of your employment for any reason, you shall
immediately resign, as of your Termination Date, from all positions that you
then hold with any member of the Affiliated Group and any trade and other
organizations in which you serve as a representative of IHS Markit. You hereby
agree to execute any and all documentation to effectuate such resignations upon
request by the Company, but you shall be treated for all purposes as having so
resigned upon the Termination Date, regardless of when or whether you execute
any such documentation.
(f)    During the term of this letter agreement, and, subject to any other
business obligations that you may have, following the Termination Date, you
agree to assist the Affiliated Group in the investigation and/or defense of any
claims or potential claims that may be made or threatened to be made against any
member of the Affiliated Group, including any of their officers or directors (a
“Proceeding”), and will assist the Affiliated Group in connection with any
claims that may be made by any member of the Affiliated Group in any Proceeding.
Unless precluded by law and subject to Section ‎4, you agree to promptly inform
the Company if you are asked to participate in any Proceeding or to assist in
any investigation of any member of the Affiliated Group. In addition, you agree
to provide such services as are reasonably requested by the Company or IHS
Markit to assist any successor to you in the transition of duties and
responsibilities to such successor. Following the receipt of reasonable
documentation, the Company agrees to reimburse you for all of your reasonable
out-of-pocket expenses associated with such assistance. Your request for any
reimbursement, including reasonable documentation, must be submitted as soon as
practicable and otherwise consistent with Company policy. In any event, your
request for a reimbursement, including reasonable documentation, must be
submitted by the October 31st of the year following the year in which the
expense is incurred. The Company will generally reimburse such expenses within
60 days of the date they are submitted, but in no event will they be reimbursed
later than the December 31st of the year following the year in which the expense
is incurred.
(g)    Definitions.
(i)    “Cause” means the occurrence of any of the following: (23) willful
malfeasance, willful misconduct or gross negligence by you in connection with
your duties, (23) continuing refusal by you to perform your duties under any
lawful direction of the person set forth on Exhibit A after written or
electronic notice of any such refusal to perform such


5

--------------------------------------------------------------------------------




duties or direction was given to you , (23) any willful and material breach of
fiduciary duty owing to any member of the Affiliated Group by you, (23) your
indictment of, or plea of guilty or nolo contendere to, a felony (or the
equivalent of a felony in a jurisdiction other than the United States) or any
other crime resulting in pecuniary loss or reputational harm to any member of
the Affiliated Group (including theft, embezzlement or fraud) or involving moral
turpitude; or (23) your inability to perform the duties of your job as a result
of on-duty intoxication or confirmed positive illegal drug test result. For
purposes of this provision, no act or failure to act on your part shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interest of the Company, IHS Markit or the applicable member of the Affiliated
Group.
(ii)    “Good Reason’’ means the occurrence of any of the following: (23) the
material diminution of your position (including titles and reporting
relationships), duties or responsibilities, excluding immaterial actions not
taken in bad faith; (23) the breach by the Company or other applicable member of
the Affiliated Group of any of its material obligations under this letter
agreement excluding immaterial actions (or failures or action) not taken (or
omitted to be taken) in bad faith; or (23) the Company’s relocation of your
principal location of work by more than 50 miles (other than any relocation
recommended or consented to by you); it being understood, however, that you may
be required to travel on business to other locations as may be required or
desirable in connection with the performance of your duties as specified in this
letter agreement. Notwithstanding the foregoing, none of the events in clauses
(A) through (C) above shall constitute Good Reason for purposes of this letter
agreement unless (x) you provide the Company with a written notice specifying
the circumstances alleged to constitute Good Reason within 30 days after the
first occurrence of such circumstances, (y) the Company or other member of the
Affiliated Group fails to cure such circumstances in all material respects
within 30 days following delivery to the Company of such notice and (z) your
Termination Date occurs within 30 days following the expiration of the foregoing
cure period, unless another Termination Date is mutually agreed to between you
and the Company, which such Termination Date shall not be later than 6 months
following the date you provided written notice to the Company.
(iii)    “Permanent Disability” will be deemed to occur when it is determined
(by the disability carrier of the Company or another applicable member of the
Affiliated Group for the primary Jong-term disability plan or program applicable
to you because of your employment with the Company) that you are unable to
engage in any substantial


6

--------------------------------------------------------------------------------




gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
(iv)    “Termination Date” means the effective date of your termination of
employment. In the event of your death or Permanent Disability prior to the date
your employment would otherwise terminate hereunder, the “Termination Date” will
be the effective date of termination of your employment by reason of death or
Permanent Disability.
4.    Employee Protection and Defend Trade Secrets Act of 2016.
(a)    Nothing in this letter agreement or otherwise limits your ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to the
Securities and Exchange Commission (the “SEC”) or any other federal, state or
local governmental agency or commission (“Government Agency”) regarding possible
legal violations, without disclosure to the Company. No member of the Affiliated
Group may retaliate against you for any of these activities, and nothing in this
letter agreement or otherwise requires you to waive any monetary award or other
payment that you might become entitled to from the SEC or any other Government
Agency.
(b)    Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Company and you acknowledge and agree that you
shall not have criminal or civil liability under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (A) solely for the purpose of reporting or
investigating a suspected violation of law; or (i) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if you file
a lawsuit for retaliation by any member of the Affiliated Group for reporting a
suspected violation of law, you may disclose the trade secret to your attorney
and may use the trade secret information in the court proceeding, if you (x)
file any document containing the trade secret under seal and (y) do not disclose
the trade secret, except pursuant to court order. Nothing in this letter
agreement or otherwise is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section.
5.    Release. Any payment or benefit that you are eligible to receive under
Section ‎3, other than any Accrued Benefits, will be contingent on your
execution of a release in a form acceptable to IHS Markit within 45 days of the
date of your separation from service and non-revocation of such release. If you
fail to execute such a release, or if you revoke such a release, within such
45-day period, you will not be eligible to


7

--------------------------------------------------------------------------------




receive any payment or benefit under Section ‎3. If you execute such a release
within such 45-day period and do not revoke such release, then the applicable
payment set forth in Section ‎3 shall commence on the 65th day of your
separation from service, following the execution of such release; provided that
any payments under this letter agreement that could be paid during a period that
begins in one taxable year and ends in a subsequent taxable year shall be paid
in the subsequent taxable year. The payments or benefits you are eligible to
receive under Section ‎3 are in lieu of any termination payments or benefits
which you might otherwise be eligible to receive under any standard severance
plan, policy or program maintained by any member of the Affiliated Group or
under applicable law.
6.    Restrictive Covenants. During your employment by the Company (or other
applicable member of the Affiliated Group), and for a period of 12 months
following termination of your employment, whatever the reason for such
termination, you hereby agree that you will not (i) directly or indirectly, or
as a stockholder, partner, employee, consultant or participant in any business
entity, engage in or assist any other person or entity to engage in any business
in which the Company or any member of the Affiliated Group is engaging or
actively planning to engage in at the Termination Date, or (ii) solicit or
attempt to entice away from IHS Markit or any member of the Affiliated Group, or
otherwise interfere with the business relationship of IHS Mark.it or any member
of the Affiliated Group with, any person who is, or was during the term of your
employment a customer or employee of, consultant or supplier to, or other person
or entity having material business relations with, IHS Markit or any member of
the Affiliated Group. Although you acknowledge and agree that the restrictions
herein are reasonable, to the extent that any part of this Section ‎6 may be
invalid, illegal or unenforceable for any reason, it is intended that such part
shall be enforceable to the maximum extent that a court of competent
jurisdiction shall determine that such part, if more limited in scope, would
have been enforceable, and such part shall be deemed to have been so written and
the remaining parts shall as written be effective and enforceable in all events.
In the event of any conflict between the restrictive covenants in this Section
‎6 and those contained in any other agreement to which you are subject, the
restrictive covenants in this Section ‎6 shall govern. Any Confidentiality
and/or Innovation Agreement previously executed by you, including the agreement
executed on February 22, 2005, shall remain in full force and effect.
7.    Code of Conduct & Other Mandatory. Training. As a condition of your
continued employment by the Company under the terms of this letter agreement,
you must read, understand and abide by all applicable compliance policies found
on the IHS Markit compliance website, as updated from time to time. You must
complete any required online compliance training for your position within 30
days of your start date or within 30 days after it becomes available. In
addition, you understand that you must complete any and all additional training
that the Company determines is appropriate for your position during the course
of your employment.


8

--------------------------------------------------------------------------------




8.    Share Ownership Guidelines. In consideration of and as a condition of your
continued employment by the Company under the terms of this letter agreement,
among other things, you will be required to acquire and maintain a meaningful
ownership interest, in the form of shares or share units, in IHS Markit’s common
shares. The ownership levels vary by position and are equal to a multiple of
your base salary as set forth under IHS Markit’s share ownership guidelines. You
will receive additional information concerning these share ownership guidelines
separately.
9.    Miscellaneous
(a)    Notices. Notices given pursuant to this letter agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (i) facsimile, (i)
registered or certified mail, return receipt requested, postage prepaid, or (i)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company or IHS Limited shall be directed to:
Attn: Sari Granat
Executive Vice President & General Counsel
IHS Markit Ltd.
450 West 33rd Street, Fifth Floor
New York, New York 10001
Facsimile No.: 212-205-7123
Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.
(b)    Assignment of this Letter Agreement. This letter agreement is personal to
you and shall not be assignable by you without the prior written consent of the
Company. This letter agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns (and, as applicable, to
the members of the Affiliated Group). The Company
(c)    may assign this letter agreement, without your consent, to any member of
the Affiliated Group or to any other respective successor (whether directly or
indirectly, by agreement, purchase, merger, consolidation, operation of law or
otherwise) to all, substantially all or a substantial portion of the business
and/or assets of the Company, as applicable. If and to the extent that this
letter agreement is so assigned, references to the “Company” throughout this
letter agreement shall mean the Company as hereinbefore defined and any
successor to, or assignee of, its business and/or assets.
(d)    Merger of Terms. This letter agreement supersedes all prior discussions
and agreements between you and the Company or any member of the Affiliated Group
with respect to the subject matters covered herein, including


9

--------------------------------------------------------------------------------




without limitation, the employment letter between you and IHS Inc. dated June 1,
2014, as amended, and the letter agreement, between you and IHS Inc. dated July
8, 2016 (the “July 2016 Letter Agreement”.)
(e)    Indemnification. The Company or another applicable member of the
Affiliated Group shall indemnify you to the extent permitted by the bylaws
applicable to your services as an officer of IHS Markit in effect on the date
hereof, with respect to the work you have performed for, or at the request of,
the Company or any member of the Affiliated Group during the term of this letter
agreement.
(f)    Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of IHS Markit.
(g)    Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement, including payment in cash or shares upon the vesting of
equity incentive awards, such federal• state or local taxes (including any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.
(h)    No Right to Continued Service. Nothing in this letter agreement shall
confer any right to continue in employment for any period of specific duration
or interfere with or otherwise restrict in any way the rights of you or the
Company, which rights are hereby expressly reserved by each, to terminate your
employment at any time and for any reason, with or without Cause.
(i)    Choice of Forum. The Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any Colorado state or
federal court of the United States of America sitting in the State of Colorado,
and any appellate court thereof, in any action or proceeding arising out of or
relating to this letter agreement or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Colorado state court or, to
the extent permitted by law, in such federal court. The Company and you agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
(j)    Severability; Captions. In the event that any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part, the
remaining provisions of this letter agreement will be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
The captions


10

--------------------------------------------------------------------------------




in this letter agreement are not part of the provisions of this letter agreement
will have no force or effect.
(k)    Section 409A. The provisions of this Section 11(j) will only apply if and
to the extent required to avoid the imposition of taxes, interest and penalties
on you under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). Section 409A applies to nonqualified deferred compensation
which exists if an individual has a “legally binding right” to compensation that
is or may be payable in a later year. In furtherance of the objective of this
Section 11(j) to the extent that any regulations or other guidance issued under
Section 409A would result in your being subject to payment of taxes, interest or
penalties under Section 409A, you and the Company agree to use our best efforts
to amend this letter agreement and any other plan, award, arrangement or
agreement between you and the Company in order to avoid or limit the imposition
of any such taxes, interest or penalties, while maintaining to the maximum
extent practicable the original intent of the applicable provisions. This
Section 11(j) does not guarantee that you will not be subject to taxes, interest
or penalties under Section 409A with respect to compensation or benefits
described or referenced in this letter agreement or any other plan, award,
arrangement or agreement between you and the Company.
To the extent that any payment under this letter agreement is subject to Section
409A and is payable as a result of your termination of employment with IHS
Markit, “termination of employment” will be interpreted as “separation from
service” (as defined under Section 409A). Your right to receive any installment
payments under this letter agreement, including without limitation any
continuation salary payments that are payable on IHS Markit payroll dates, will
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment will at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder will be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.
Furthermore, and notwithstanding any contrary provision in this Letter agreement
or any other plan, award, arrangement or agreement between you and the Company,
to the extent necessary to avoid the imposition of taxes, interest and penalties
on you under Section 409A, if at the time of the termination of your employment
you are a “specified employee” (as defined in Section 409A), you will not be
entitled to any payments upon termination of employment until the first day of
the seventh month after the termination of employment and any such payments to
which you would otherwise be entitled during the first six months following your
termination of employment will be accumulated and paid without interest on the
first day of the seventh month after the termination of employment.


11

--------------------------------------------------------------------------------




Furthermore, and notwithstanding any contrary provision in this Letter agreement
or in any other plan, award, arrangement or agreement between you and the
Company that: (i) provides for the payment of nonqualified deferred compensation
that is subject to Section 409A; and(ii) conditions payment or commencement of
payment on one or more employment-related actions, such as the execution and
effectiveness of a release of claims or a restrictive covenant (each an
“Employment-Related Action”) (any such plan, award, arrangement or agreement is
a “Relevant Plan”):
(i)    if the Relevant Plan does not specify a period or provides for a period
of more than 90 days for the completion of an Employment­ Related Action, then
the period for completion of the Employment­ Related Action will be the period
specified by the Company, which shall be no longer than 90 days following the
event otherwise triggering the right to payment; and
(ii)    if the period for the completion of an Employment Related Action
includes the January 1 next following the event otherwise triggering the right
to payment, then the payment shall be made or commence following the completion
of the Employment-Related Action, but in no event earlier than that January 1.


12

--------------------------------------------------------------------------------





Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me.
Sincerely,
IHS INC.
By:
/s/ Jane Okun Bomba
 
Name: Jane Okun Bomba
 
Title: Administrative Officer



Accepted and Agreed:
/s/ Jonathan Gear
(Signature)
4/2/2017
(Date)









13

--------------------------------------------------------------------------------





Exhibit A
Reporting To   
Chief Executive Officer of the Company
Principal Work Location   
Englewood, CO
Board or Committee Memberships   
 
OpenWorld Learning
Emmanual Sanders Foundation
Annual Base Salary   
$550,000
Annual Cash Incentive Compensation   
For fiscal year 2017, the annual cash incentive program in which you are
eligible to participate shall be the Annual Cash Incentive Plan, as amended or
otherwise modified by the HR Committee from time to time. For fiscal year 2017,
your target cash incentive opportunity is 75% of your base salary and the actual
incentive payment may range from 0%-200% of target, based on achievement of
individual performance objectives and IHS Markit’s performance, as determined by
the HR Committee.












--------------------------------------------------------------------------------





Exhibit B
Retention Award
Within 3 days of the Effective Date of this letter agreement, you will receive a
one-time equity award, subject to the applicable award agreement and LTI Plan
(the “Retention Award”). The actual number of units granted for this Retention
Award will be determined by the Company by dividing $6.25 million by the average
closing price of IHS Markit’s common stock on the 10 trading days up to and
including the Effective Date of this Letter agreement.
 
Upon termination by the Company without Cause or by you for Good Reason prior to
the end of the Retention Period, any unvested portion of the Retention Award
held by you shall fully vest, at (a) if the such termination date is prior to
end of the performance period as defined in the award agreement (the
“Performance Period”), the equivalent nature and share value at ‘‘target” level,
or (b) if such termination date is on or after the end of the Performance
Period, the actual performance value determined pursuant to the award agreement.
 
For the avoidance of doubt, any payment or benefit for this Retention Award that
you are eligible to receive in connection with the termination of your
employment as described above, shall be subject to Section 5 above in the letter
agreement.
Retention Period   
The period beginning on the Effective Date of this Agreement through December
31, 2021.
Certain Terminations of Employment During the July 2016 Merger Protection
Period   
If, during the Protection Period (as defined below), your employment is
terminated by the Company without Cause or by you Good Reason, you will instead
be eligible to receive the following payments and benefits in lieu of (and not
in addition to) those in Section 3(b) above:
 
(i) the Accrued Benefits;
 
(i) a Jump-sum cash payment in an amount representing the Company’s contribution
to the health benefits for 24 months, with such amount payable on, or within 15
days following, the 60th day following the Termination Date. You will remain
eligible to elect COBRA coverage;






--------------------------------------------------------------------------------




 
(ii) the vesting of all outstanding restricted stock units, stock options or
similar equity awards that were granted prior to July 12, 2016 shall become
fully vested and payable on the first 15th day of the month that follows the
60th day after your Termination Date. The terms and conditions of such equity
awards shall otherwise be subject to the terms and conditions of the LTI Plan;
and
 
(iii) the vesting of all outstanding stock options, restricted stock units and
other time-based equity awards then held by you that were granted after July 12,
2016, prorated for the number of days that have elapsed during the vesting
period prior to the Termination Date, and any unvested performance-based equity
awards then held by you will vest, based on IHS Markit’s actual achievement of
the applicable performance objectives for the full performance period, prorated
for the number of days that have elapsed during such performance period prior to
the Termination Date.
 
“Protection Period” is the period beginning on July 12, 2016 and continuing
until January 31, 2019.
 
For the avoidance of doubt, any payment or benefit that you are eligible to
receive in connection with the termination of your employment during the
Protection Period, other than any Accrued Benefits, shall be subject to Section
5 above in the letter agreement.






